TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-14-00504-CV



                                      In re Ed Jaycox


                ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                          MEMORANDUM OPINION


              We deny Ed Jaycox’s petition for writ of mandamus. See Tex. R. App. P. 52.8(a).




                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: August 28, 2014